DAVIDSON, Commissioner.
This is an original application for the writ of habeas corpus.
Relator here and relator in Ex parte Muse, Tex.Crim.App., 233 S.W.2d 125, is the same person. As shown in that case, we held that the order attempting to cumu-late a Pecos County conviction with a prior conviction of appellant in Kerr County was ineffective.
Relator, now in this proceeding, attacks an order of the District Court of Llano County attempting to cumulate appellant’s conviction in that court with the Pecos County conviction above referred to.
*705For the reason assigned in Ex parte Muse, supra, as well as Ex parte Johnson, Tex.Crim.App., 218 S.W.2d 200, the order was ineffective to cumulate the Llano1 conviction with the Pecos conviction.
Such holding, however, by no means warrants relator’s discharge from the penitentiary.
The record before us fails to reflect that relator is entitled to his discharge from custody, and the writ of habeas corpus is denied.
Opinion approved by the court.